COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


FLOWERS TRANSPORT, INC. AND
 RELIANCE NATIONAL INDEMNITY COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2267-01-3                         PER CURIAM
                                               JANUARY 22, 2002
TERESA L. LAVIS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Monica L. Taylor; E. Scott Austin; Gentry
             Locke Rakes & Moore, on briefs), for
             appellants.

             (D. Edward Wise, Jr.; Arrington, Schelin &
             Herrell, P.C., on brief), for appellee.


     Flowers Transport, Inc. and its insurer (hereinafter

referred to as "employer") contend the Workers' Compensation

Commission erred in (1) giving no probative weight to hearsay

information contained in Dr. Robert Brown's medical report and

relied upon in forming his opinions; and (2) finding that Teresa

L. Lavis (claimant) proved that her psychiatric condition

constituted a compensable change in condition causally related

to her compensable May 1, 1998 injury by accident.        Upon

reviewing the record and the parties' briefs, we conclude that




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
this appeal is without merit.   Accordingly, we summarily affirm

the commission's decision.   Rule 5A:27.

                                 I.

     Employer contends the commission erred in giving no

probative weight to hearsay contained in Dr. Brown's medical

report and relied upon by him in rendering his opinion.    We

disagree.

     In addressing this issue, the commission found as follows:

            Dr. Brown reported a conversation with
            [Daryl] Flowers[, claimant's supervisor,]
            concerning factors other than the claimant's
            injuries that were keeping her out of work.
            The claimant objected to this portion of
            Dr. Brown's report, and the deputy
            commissioner agreed that it was only
            marginally probative and would be given
            "appropriate evidentiary weight." We
            believe this approach was essentially
            correct.

                 Dr. Brown's reporting of the
            conversation with Flowers was clearly
            outside the boundaries of appropriate
            evidence. Although the employer correctly
            asserts that hearsay testimony is routinely
            admitted at workers' compensation hearings,
            Flowers's hearsay testimony was admitted
            through the additional hearsay report of
            Dr. Brown. The Commission's evidentiary
            procedures clearly allow hearsay testimony
            from medical providers. Rule 2.2(B)(2). In
            this situation, however, Dr. Brown's report
            concerned an additional conversation with a
            witness. Under these circumstances, we
            believe these statements were of no
            probative value. The deputy commissioner's
            decision, however, was to afford the
            statements "appropriate evidentiary value,"
            which we believe correctly declined to
            afford them any probative value.

                                - 2 -
     Contrary to employer's contention, the commission did not

refuse to consider Dr. Brown's report.    Rather, it recognized

the well-settled rule that it may consider hearsay evidence and

then gave the report and the double-hearsay statements contained

in it the evidentiary weight it deemed appropriate.    We find no

abuse of discretion in the commission's findings.

                                  II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     "General principles of workman's compensation law provide

that 'in an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d
570, 572 (1986)).   "The actual determination of causation is a

factual finding that will not be disturbed on appeal if there is

credible evidence to support the finding."     Ingersoll-Rand Co.

v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     In ruling that claimant proved that her psychological

condition was causally related to her compensable May 1, 1998

injury by accident, the commission found as follows:


                                 - 3 -
               On March 28, 2000, Dr. Riaz Riaz, a
          psychiatrist, examined the claimant at her
          counsel's request. Dr. Riaz observed that
          the claimant was "depressed, anxious, [and]
          nervous" and noted that she was receiving
          psychotherapy from Sharon Fleshner.
          Dr. Riaz believed that the claimant had
          generalized anxiety disorder and major
          depression "precipitated by her work related
          injury of May 1, 1998." . . .

               On September 6, 2000, [Dr.] Fleschner
          . . . and Beverley McBride, M.S., authored a
          "status update" concerning psychological
          treatment provided to the claimant since
          December 21, 1998. The report noted that
          the claimant had "several" therapy sessions
          since that time for "chief complaints of
          pain and comorbid depression and anxiety
          from the work-related incident occurring on
          05/01/98." The report stated that the
          claimant was "experiencing a disabling
          chronic pain syndrome with reports of
          constant pain and a high frequency of pain
          behaviors coupled with marked levels of
          depression, anxiety, and anger," based on
          the Beck Depression and Anxiety Inventories
          performed in February and August 2000. . . .

          *      *      *       *      *      *        *

          The claimant was diagnosed with depression
          stemming from the accident as early as May
          26, 1998. She also received regular
          psychotherapeutic treatment beginning in
          December 1998. Dr. Miller clearly
          associated the claimant's psychological
          problems with the May 1998 accident, and
          Dr. Brown's opinion was that the claimant
          had a psychological pain disorder.
          Dr. [John] Daniel believed that the
          claimant's psychological condition,
          resulting from the May 1998 accident, was
          her "major disabling factor."

     The medical records and opinions of Drs. Riaz, Fleshner,

Miller, and Daniel provide credible evidence to support the

                              - 4 -
commission's findings.    As fact finder, the commission was

entitled to accept the opinions of these physicians, and to

reject Dr. Brown's opinion regarding causation.    "Questions

raised by conflicting medical opinions must be decided by the

commission."     Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).    Moreover, "[t]he fact that

there is contrary evidence in the record is of no consequence if

there is credible evidence to support the commission's finding."

Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                 - 5 -